DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20, filed on 11/16/2021, have been considered, but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a plurality of fenestrations, and the claim also recites that the plurality of fenestrations are sidewall fenestrations, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Appropriate correction is required.
Claim 19 recites the limitation "the plurality of support rods" in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parodi et al. (US Pub. No. 2016/0081787; hereinafter Parodi) in view of Chuter et al. (US Pub. No. 2010/0249899; hereinafter Chuter).
Parodi teaches the following regarding claim 1: a stent graft used for interventional treatment of abdominal aortic disease, comprising a tubular body (350) composed of a tubular covering (graft of element 350, please also see annotated Figure A, below) and a plurality of annular stents (Figure A) (Figs. 13B-15), wherein the tubular body comprises a first tube body (Figure A) and a second tube body (Figure A) that arranged in sequence from the proximal end to the distal end (Figure A), and the diameter of the first tube body is greater than the diameter of the second tube body (Figure A; Fig. 15); the first tube body and the second tube body are connected by a transition section (Figure A) as a whole; the diameter at central part (Figure A) of the transition section is smaller than the diameter of the proximal end and the diameter of the distal end of the transition section (Figure A); the transition section comprises a proximal extension section (please see annotated Figure B, below) connected to the first tube body; a plurality of fenestrations (openings at elements 324) are disposed on the transition section (Figs. 13B-15); the plurality of fenestrations comprise side wall fenestrations (Figs. 13B-15); the side wall fenestrations are arranged on the proximal extension section (Figure B), the side wall fenestrations face towards the distal end of the transition section (Figure B; Figs. 13C-15); the stent graft further comprises at least one embedded tube body (314, 318, 320); each of the at least one embedded tube body is coupled to a corresponding side wall fenestration (Figs. 13B-15; paras. 0067-0071); each of the at least one embedded tube body extends from the corresponding side wall fenestration (via elements 314) towards the proximal end of the tubular body (Figs. 13C, 15, which show that elements 314 are fully capable of angling in an upward direction towards the proximal end of the tubular body), and is embedded in an inner surface of the first tube body (Figs. 13B-2, 15; paras. 0067-0071). 
Regarding claims 1-3, Parodi teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the stent graft comprises fenestrations disposed on the first tube body and front wall fenestrations. Chuter teaches a stent graft prosthesis comprising an upper, first tube body (12), a central, transition section (Figs. 1, 7), and a lower, second tube body (16). The device further has a plurality of front wall fenestrations on the first tube body (26, 28) and sidewall fenestrations on the transition section (36a, 34a) (Figs. 1, 7; paras. 0043-0050), for the purpose of providing the fenestrations with the locations needed to properly fit the patient’s anatomy. The front wall fenestrations are further arranged on the same vertical axis (Figs. 1, 7). It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the device of Parodi, according to the teachings of Chuter, in order to provide the fenestrations with the locations needed to properly fit the patient’s anatomy.


    PNG
    media_image1.png
    612
    637
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    323
    417
    media_image2.png
    Greyscale

Figure B.

Parodi teaches the following regarding claim 4: the stent graft used for interventional treatment of abdominal aortic disease according to claim 2, wherein the side wall fenestrations are arranged on each of two side wall surfaces of the covering (Figs. 14-15), and the two side wall fenestrations are located at the same height (Figs. 14-15).  
Regarding claims 5-8, 12, and 17-19, Parodi teaches the limitations of the claimed invention, as described above. However, it does not recite the device comprising at least one support rod. Chuter teaches a stent graft prosthesis wherein at an inner wall surface or at an outer wall surface of the covering (72), at least one support rod (located at the label for elements 66) arranged in the axial direction is fixed to at least the proximal end of the first tube body (at the upper portion of the device) along the circumferential direction of the covering (Figs. 4-5; paras. 0052-0053), for the purpose of providing the prosthesis with additional structural support and strength. The support rod is fixed on the wall surface of the covering by sewing, heat sealing or bonding (Fig. 5; para. 0053).  The prosthesis has at least one fixing point (loops at elements 68 and 69) for fixed connection with the covering and is arranged on the support rod (paras. 0052-0053, where the rod and the loops are sutured to the covering), and the fixing point is a connection hole or an opening slot with an opening arranged on the support rod (Fig. 5).  The support rod is arranged parallel to the central axis of the stents (Figs. 4-5); or a plurality of support rods are arranged in a shape of a figure eight expressed in Simplified Chinese or a shape of an inverted figure eight expressed in Simplified Chinese. The rod is fixed at the inner wall surface or the outer wall surface of the covering (Fig. 5; paras. 0052-0053); and a connector (loops at elements 68 and 69) for the release guide wire to pass through is arranged at the support rod or the covering corresponding to the support rod (Figs. 4-5). The side wall fenestrations are located at the tubular covering between the front wall fenestrations and the plurality of support rods (Figs. 4, 5, 7; paras. 0052-0053); when the stent graft is in the semi-deployed state, the front wall fenestrations are released and exposed (upon the expansion of the deployed device, paras. 0040-0045). The plurality of support rods are arranged at a proximal end of a rear wall of the tubular covering between the side wall fenestrations (Figs. 4-5).  It would have been obvious to one having ordinary skill in the art to modify the device of Parodi to include the support rod, as taught by Chuter, in order to provide the prosthesis with additional structural support and strength.
Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the connector loops of Chuter are fully capable of allowing the passage of a guide wire which will impact the expansion of the device, due to their shape and open structure. Please also note that the present claims are directed towards a stent graft device alone, and not a system, a kit, or a method of using the device. Therefore, any recitations directed towards additional devices may not be positively recited by the claims.
Parodi teaches the following regarding claim 14: the stent graft used for interventional treatment of abdominal aortic disease according to claim 1, wherein the transition section comprises three parts in sequence (Figure A), which are the proximal extension section (Figure B) connected to the first tube body, a transition body section (central portion of the transition section), and a distal extension section (lower portion of the transition section), wherein the transition body section has the smallest diameter among the three parts (Figure A).  
Parodi teaches the following regarding claim 15: the stent graft used for interventional treatment of abdominal aortic disease according to the claim 14, wherein the transition body section is an isodiametric structure (Figure A; Fig. 15), and the proximal extension section and the distal extension section are non-isodiametric structures (Figure A; Fig. 15); the proximal extension section and the distal extension section are tapered (Figure A; Fig. 15).
Parodi teaches the following regarding claim 16: the stent graft used for interventional treatment of abdominal aortic disease according to claim 1, wherein each of the at least one embedded tube body presents a tubular structure (Fig. 13B-2) ; a small metal support frame (please see annotated Figure C, below) with a Z-wave structure is arranged on an outer surface of each of the at least one embedded tube body (Figure C); the side wall fenestrations are directly disposed on the tubular covering (Figs. 13B-15); or a metal ring for support is arranged on an edge of each of the side wall fenestrations; a shape of the metal ring is the same as a shape of the side wall fenestrations; each of the side wall fenestrations has a V- shaped structure.  

    PNG
    media_image3.png
    561
    574
    media_image3.png
    Greyscale

Figure C.


Claims 9-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parodi in view of Chuter, further in view of Barrand (US Pub. No. 2014/0148888; hereinafter Barrand).
Parodi, as modified by Chuter teaches the limitations of the claimed invention, as described above. However, they do not recite the device having connectors that are arranged at least two columns axially at interval. Barrand teaches a stent graft prosthesis comprising connectors (174a, 174b) for a release guide wire to pass through (Figs. 1a-3; paras. 0081-0086); are arranged axially from the proximal end to the distal end on the covering (Figs. 1a-1b, 3); and the connectors are arranged at least two columns axially at interval (Figs. 1a-3), for the purpose of allowing the user to better control the movement and orientation of the prosthesis. The connector is a closed-loop structure (Figs. 2a-2c) or an open-loop structure for the release guide wire to pass through or wind around (Figs. 1a-3; paras. 0081-0086); the closed-loop structure is a through hole on the connector for the release guide wire to pass through (Figs. 2a-2c; paras. 0081-0086), or a through hole or a gap surrounded by the connector cooperated with the covering for the release guide wire to pass through, and the open- loop structure has a limit groove for the release guide wire to pass through. The connector with the closed-loop structure is a coil fixed on the outer wall surface of the covering; or, the connector with the closed-loop structure is a piece of wire fixed axially with spacing, and a gap that formed between the wire and the covering for the release guide wire to pass through (Figs. 1a-3; paras. 0081-0086); or the connector with the closed-loop structure is a through hole formed in the covering; or, the connectors with the open-loop structure are at least two columns of flexible connection buckles with a limit groove, the openings of the limit grooves in different columns arranged in the opposite direction. The connectors are arranged at a proximal end of a rear wall of the tubular covering between the side wall fenestrations (Figs. 1a-3). It would have been obvious to one having ordinary skill in the art to modify the device of Parodi and Chuter, to comprise the connectors taught by Barrand, in order to allow the user to better control the movement and orientation of the prosthesis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774